DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 26 October 2021 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The amendment filed with the Reply of 10/26/2021 (hereafter the “10/26 Reply”) has been entered, and Claims 5, 12 and 15 have been canceled.  
Claims 2, 7-11, 13 and 16-20 are pending.

Specification
The amendments to change “69,665” to “69,566” on page 7 of the specification are acknowledged.  
However, an additional instance of “69,665” is present in the specification and so the disclosure is objected to because of the following informality:  pg 8, 1st ¶, recites “69,665 
Appropriate correction is required.

Claim Objections – Withdrawn and New
In light of claim amendments, the previous objections to Claim 2 have been withdrawn.  

Claim Interpretation
Claim 2 recites “each of the tagged peptides comprises an array of 50 amino acids containing 47 distinct consecutive tetrapeptide sequences” (see lines 8-9) which is interpreted as requiring overlapping peptide sequences within the “50 amino acids”.  This is the necessary conclusion because if the peptide sequences did not overlap, then the peptides could not contain each of the “47 distinct consecutive” sequences as presented in the claim (because non-overlapping arrangements would exceed the “50 amino acids” limit and so are necessarily outside the scope of the claim.  

Additionally, part (i) of Claim 2 recites “designing 3405 tagged peptides” which is interpreted as meaning the contemplation of a plurality of 3405 tagged peptide molecules.  

Furthermore, Claim 2, step (ii), recites “constructing a series of expression vectors with each vector expressing a single tagged peptide” (emphasis added), which is interpreted as encompassing both construction of the recited expression vectors and expressing “a single tagged peptide” from each.  This is consistent with step (iii) in the claim, which is directed to “purifying the tagged peptides”, and so tagged peptides were necessarily expressed prior to step (iii).  

Claim 2 is also interpreted as encompassing a combination of two groups of embodiments in the alternative:  the first group comprising steps (i) through (iv), where step (v) is not required; and the second group comprising steps (i) through (iii) and (v), where step (iv) is not required.  

Similar to the first interpretation above regarding Claim 2, dependent Claim 13 recites “each of the tagged peptides comprises an array of 50 amino acids containing 46 distinct consecutive tetrapeptide sequences” (see lines 7-9) which is interpreted as requiring overlapping peptide sequences within the “50 amino acids” for the reasons explained above.  
See also the objection to Claim 13 (below) based on “tetrapeptide sequences” in the above quote. 

Additionally, dependent Claim 13 recites “wherein the peptide library further includes a complete pentapeptide library [ ], the method further comprises constructing the complete designing 69,566 tagged peptides [ ] wherein each of the tagged peptides comprises an array of 50 amino acids” (see lines 1-8), which is interpreted as encompassing embodiments that include the 69,566 tagged peptides in addition to the 3405 tagged peptides of independent Claim 2.  
Stated differently, Claim 13 is not interpreted as directed to a method of constructing a library of 69,566 tagged peptides that is inclusive of the 3405 tagged peptides of independent Claim 2.  

Each of dependent Claims 16-18 recites “wherein the peptide library further includes a complete [hexa, hepta, or octa]peptide library containing all [ ] possible [hexa, hepta, or octa]peptide sequences” (see lines 1-2 of each claim) without requiring the possible sequences to be in tagged peptides comprising an array of 50 amino acids, each array containing distinct consecutive hexapeptide, heptapeptide or octapeptide sequences.  Thus each claim is interpreted as encompassing embodiments that include the 3405 tagged peptides of independent Claim 2 and additional peptides or polypeptides that meet the requirement of a “library” (i.e. plurality) of ‘all possible’ hexapeptide, heptapeptide or octapeptide sequences as recited in each claim.  Among these embodiments are combinations of the 3405 tagged peptides of independent Claim 2 with addition of a “library” (or plurality) of tagged peptides comprising an array of 50 amino acids, each array containing distinct consecutive hexapeptide, heptapeptide or octapeptide sequences.  However,  none of Claims 16-18 is interpreted as directed to a method of constructing a hexapeptide, heptapeptide or octapeptide library of ‘all 

Claim Objections
Claim 13 is objected to because of the following informalities:  Claim 13 recites “each of the tagged peptides comprises an array of 50 amino acids containing 46 distinct consecutive tetrapeptide sequences” (emphasis added; see lines 7-9), which contains a clerical error and so should recited --pentapeptide-- in place of the emphasized “tetrapeptide”.  
Appropriate correction is required.
In the interest of advancing prosecution, and without obviating the need for Applicant to address this objection, Claim 13 has been interpreted as reciting --pentapeptide-- in place of the emphasized “tetrapeptide”.

Claim Rejections - 35 USC § 112 – Withdrawn and New
In light of claim amendments and cancellations, the previous rejections of Claims 2, 3, 5, 7-11 and 13-17 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, have been withdrawn.  
In light of its cancellation, the previous rejection of Claim 3 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, has been withdrawn.  

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2, 7-11, 13 and 16-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claims contain subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Amended Claim 2 is directed to the preparation and use of a plurality of peptides “containing all 160,000 possible tetrapeptide sequences” by designing and expressing “3405 tagged peptides” that contain the 160,000 possible tetrapeptide sequences, where “each of the tagged peptides comprises an array of 50 amino acids containing 47 distinct consecutive tetrapeptide sequences” (emphasis added).  This is reasonably interpreted as meaning that each peptide contains an array of 50 amino acid residues selected from among the “20 natural occurring amino acids” (see pgs 6-7, bridging ¶, of the instant specification).  
And while a skilled artisan is aware that those “20 natural occurring amino acids” in combinations taken 4 at a time result in 160,000 possible distinct tetrapeptide sequences, that 65 peptide sequences (each 50 amino acids long) to contain all possible 50-mer sequences.  
And the 3405 peptides required by Claim 2 is related to the above knowledge in that each “array of 50 amino acids containing 47 distinct consecutive tetrapeptide sequences” is among the approximately 1.126 x 1065 peptide sequences described above.  And importantly, those 3405 molecules will include more than one copy of more than one tetrapeptide sequence among the 3405.  Stated differently, the tetrapeptide sequences are necessarily not distinct between members of the 3405 molecules.  
The above is the necessary conclusion because 160,000 is not evenly divisible by 47.  As one example, 47 distinct tetrapeptide sequences per array as encompassed by Claim 2 means 3404 peptide molecules that contain 159,988 tetrapeptide sequences (where each of the 159,988 is distinct and so not duplicated among the 3404 peptides).  This leaves 12 tetrapeptide sequences for the 3405th peptide molecule, where those 12 sequences are overlapping in the same way as the sequences in the other 3404 peptide molecules, and so 15 amino acid residues are required for the 12 overlapping sequences.  This in turn leaves 35 additional amino acid residues (for the required “array of 50 amino acids”) that will necessarily contain more than one copy of more than one tetrapeptide sequence in the other 3404 peptide molecules.  
Alternatively, and as an example, if two of the 3404 peptide molecules contains a duplicated tetrapeptide sequence (and so the 3404 molecules only contains 159,987 tetrapeptide sequences), then the 3405th molecule would have to contain 13 overlapping 
Thus Claim 2 requires “designing” or contemplating a set, or combination, of 3404 plus one molecules that would contain “all 160,000 possible distinct tetrapeptide sequences” despite the lack of description or guidance or examples in the instant application regarding how to design such a set or combination of 3404 plus one peptide molecules (each with “an array of 50 amino acids containing 47 distinct tetrapeptide sequences”) that contains “all 160,000 possible distinct tetrapeptide sequences”.  
Factors to be considered in determining whether undue experimentation is required, are summarized In re Wands [858 F.2d 731, 8 USPQ 2nd 1400 (Fed. Cir. 1988)]. The Wands factors are: (a) the quantity of experimentation necessary, (b) the amount of direction or guidance presented, (c) the presence or absence of working example, (d) the nature of the invention, (e) the state of the prior art, (f) the relative skill of those in the art, (g) the predictability or unpredictability of the art, and (h) the breadth of the claim.
The nature of the invention and breadth of the claims, as well as the lack of direction or guidance or examples have been noted above.  
The state of the art includes experience with (i) generating random peptide sequences, (ii) identifying overlapping peptide sequences within a given sequence, (iii) recognizing identical 
And while the skill of the artisan is high, s/he is nonetheless left to discover and/or invent a way of arriving at a set or combination of 3404 plus one peptides in a reasonable amount of time.  
For example, one hypothetical way is a ‘brute force’ approach of starting with all of the approximately 1.126 x 1065 peptide sequences (of 50 amino acids) as described above and eliminating all those not “containing 47 distinct consecutive tetrapeptide sequences” to leave candidates for the 3404 peptide molecules with no duplication of tetrapeptide sequences between molecules (i.e. candidates for containing the 159,988 tetrapeptide sequences to leave a final 12 sequences for a 3405th molecule).  But even with a hypothetical speed of 200 quadrillion (or 200 with 15 zeros) calculations per second in a computer, and with each single calculation hypothetically generating one 50 amino acid peptide sequence, it would require more than 3 x 1040 years to generate the approximately 1.126 x 1065 peptide sequences.  
An alternative hypothetical approach is to create as many peptide sequences (of 50 amino acids), each with 47 distinct consecutive (i.e. overlapping) tetrapeptide sequences, until a peptide sequence duplicates a tetrapeptide sequence in a preceding peptide sequence, and then (A) revising it or the preceding peptide sequence to avoid the duplication (in order to maintain no duplication of a tetrapeptide sequence among the peptide sequences), followed by and which of the 50-mer sequences (among the 3404 ‘space’) should contain those 35 duplications to avoid exceeding the capacity of the 3405th sequence to contain an extra 35 tetrapeptide sequences (based on ‘47 minus 12 equals 35’ as the ‘space’ available in the 3405th 50-mer).  
Moreover, whether a revision to a preceding peptide sequence results in a candidate for the 3404 peptide molecules with no duplication (or no further duplication) of tetrapeptide sequences between molecules is also unpredictable.  That unpredictability means that a revision to a preceding peptide sequence may actually make it no longer a candidate for 3404 peptide molecules because the revision may introduce a duplication of a tetrapeptide sequence to another peptide sequence yet to come.  Additionally, as the number of total peptide and the likelihood of needing to revise multiple preceding peptide sequences will also increase, because the likelihood of a revision to one preceding peptide sequence resulting in a duplication of one or more tetrapeptide sequence in one or more other preceding peptide sequence increases.  
Therefore, the quantity of experimentation to invent a way to reasonably “design” a set or combination of 3404 plus one peptides is thus enormous in order to make and use the claimed methods, and so it would require undue experimentation by one of skill in the art to practice the invention as claimed.  
Similar to the above, Claim 13 recites “containing all 3,200,000 possible pentapeptide sequences” by designing and expressing “69,566 tagged peptides” that contain the 3,200,000 possible pentapeptide sequences, where “each of the tagged peptides comprises an array of 50 amino acids containing 46 distinct consecutive” pentapeptide sequences (emphasis added).  Considering the first 69,565 peptide molecules (each “comprising “an array of 50 amino acids containing 46 distinct consecutive” pentapeptide sequences), they would contain a total of 3,199,990 possible pentapeptide sequences.  This leaves 10 remaining pentapeptide sequences to be contained by the 69,566th peptide molecule.  And because those 10 remaining sequences are overlapping in the same way as the sequences in the other 69,565 peptide molecules, the 10 sequences would require 14 amino acid residues, which leaves 36 additional amino acid 
As a result, undue experimentation is needed by one of skill in the art to practice the invention of Claim 13 for the same reasons as explained above regarding Claim 2, where the time needed to generate all 3,200,000 possible sequences in 50-mers is even greater than that for 160,000 sequences. 
Finally, and with respect to each of Claims 16-18, the scope of each claim encompasses “containing all 64,000,000 possible hexapeptide sequences” and “containing all 1,280,000,000 possible heptapeptide sequences” and “containing all 26,600,000,000 possible octapeptide sequences”, respectively, by designing and expressing 50-mer peptides that contain the possible sequences via arrays of 50 amino acids containing distinct consecutive hexapeptide sequences, heptapeptide sequences and octapeptide sequences, respectively, the same need for undue experimentation is present for the same reasons as presented above.  This includes the time needed to generate (using 50-mer lengths) all 64,000,000 possible hexapeptide sequences, all 1,280,000,000 possible heptapeptide sequences and all 26,600,000,000 possible octapeptide sequences is much greater than that for 160,000 sequences.  

Claim Rejections - 35 USC § 102 – Withdrawn
In light of claim amendments, the previous rejection of Claims 2 and 7-11 under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by McAlister et al. has been withdrawn.  

Claim Rejections - 35 USC § 103 – Withdrawn
In light of claim amendments, the previous rejection of Claims 13 and 15-20 under 35 U.S.C. 103 as being unpatentable over McAlister et al. in view of Kinsella et al. (both as previously cited) has been withdrawn.  

Response to Applicant Arguments
Applicant arguments in the 10/26 Reply (see pg 8) regarding the cited prior art have been rendered moot in light of amendments to Claim 2 and the new rejection under 35 U.S.C. 112(a) above.   

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAWAI LAU whose telephone number is (571)272-8695.  The examiner can normally be reached on M-Thurs 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 





kl





/RICHARD A SCHNIZER/Primary Examiner, Art Unit 1635